Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 09/20/2019.
Claims 1-5 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-5 are directed to a method (i.e., a process).  Accordingly, claims 1-5 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite an abstract idea.  Note that independent claim 1 covers a method claim.
Specifically, independent claim 1 recites:
A method of aiding in the caregiving for an individual in need of assisted living, comprising:
providing an interactive device for displaying content; 
the interactive device having a display surface of at least two square feet in area; 
a plurality of indicia buttons disposed adjacent the display surface, wherein each indicia button enables a different communicative functionality to communicate an individual in need of assisted living and a remote caregiver; and 
mounting the interactive device along a wall that is visible for the individual.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because providing aid to a person remotely in an assistant living environment by communicating messages to and from the person and archiving the messages and images all relates to managing interactions between people.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2-4 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claim 5, the claim merely recites displayed messages and images sequentially in time.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 1, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method of aiding in the caregiving for an individual in need of assisted living, comprising:
providing an interactive device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) for displaying content; 
the interactive device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) having a display surface of at least two square feet in area; 
a plurality of indicia buttons (conventional computer implementation as noted below, see MPEP § 2106.05(f)) disposed adjacent the display surface, wherein each indicia button enables a different communicative functionality to communicate an individual in need of assisted living and a remote caregiver; and 
mounting the interactive device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) along a wall that is visible for the individual.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of an interactive device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “a plurality of indicia buttons” the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
For claim 2 (similar to claim 1), regarding the additional limitation “the plurality of indicia buttons”, the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
For claim 3 (similar to claim 1), regarding the additional limitation “deploying the first-indicia and second-indicia buttons”, the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
For claim 4 (similar to claim 1), regarding the additional limitation, “programming the interactive device to switch from a wake mode to a sleep mode after a predetermined time without deployment of any of the plurality of indicia buttons; and providing a motion sensor operatively associated with the interactive device, wherein motion sensed by the motion sensor switches the interactive device to the wake mode from the sleep mode” the Examiner submits that this additional limitation amounts to merely using a computer, with a video camera, to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1-5 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 2-5 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1, regarding the additional limitations of the interactive device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “a plurality of indicia buttons”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Thus, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claim 2 and analogous dependent claims 3-5, there is no additional elements.
In dependent claim 2, regarding the additional limitation “the plurality of indicia buttons” the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
In dependent claim 3, regarding the additional limitation “deploying the first-indicia and second-indicia buttons” the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
In dependent claim 4 and analogous dependent claims 2-3, regarding the additional limitation of “programming the interactive device to switch from a wake mode to a sleep mode after a predetermined time without deployment of any of the plurality of indicia buttons; and providing a motion sensor operatively associated with the interactive device, wherein motion sensed by the motion sensor switches the interactive device to the wake mode from the sleep mode,” which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 1-5 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Denholm (U.S. 7,263,669 B2) in view of in view of Kolls (U.S. 6,611,810 B1) further in view of Owens (U.S. 2018/0081403 A1). 
Regarding claim 1, Denholm discloses:
A method of aiding in the caregiving for an individual in need of assisted living (See [column 2, lines 51-63] a method and system for facilitating communications between a patient, care-givers, and visitors at care-taking facility, such as a hospital, assisted living facility, and the like).), comprising: 
providing an interactive device for displaying content (See [column 5, lines 31-52] The video display 130 can be a television, a computer monitor belonging to the computer system within the patient room 120, or another display such as a flat panel display.); 
a plurality of indicia buttons disposed adjacent the display surface, wherein each indicia button enables a different communicative functionality to communicate an individual in need of assisted living and a remote caregiver (See Fig. 6, and [column 12, lines 35-55] In this case, the patient has activated a button requesting assistance in using the bathroom as indicated by icon 610. Icon 620 can indicate that the patient has requested the nurse. Icon 630 can indicate that the patient requires medication. Icon 640 can indicate that the patient requires assistance in washing.); 
Kolls further teaches: 
the interactive device having a display surface of at least two square feet in area (See column 9, lines 15-21, two square feet.); 
Therefore, it would have been obvious to one of ordinary skill in the art of vending management before the effective filing date of the claimed invention to modify the display screen used in the method of Denholm to have a surface of at least two square feet in area as taught by Kolls to have better visibility for patients who have poor vision.  
Owens further teaches:
and mounting the interactive device along a wall that is visible for the individual (See Fig. 2-4, wall mounted as mentioned in P0183.).
Therefore, it would have been obvious to one of ordinary skill in the art of touchscreen management before the effective filing date of the claimed invention to modify the display screen used in the method of Denholm and Kolls to have a wall mounting interactive device as taught by Owens to provide device stability and protection from wear and tear.  
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Denholm (U.S. 7,263,669 B2) in view of in view of U.S. Kolls (U.S. 6,611,810 B1) in view of Owens (U.S. 2018/0081403 A1) further in view of Singer (U.S. 2015/0234984 A1).
	Regarding claim 2, Singer teaches the plurality of indicia buttons include a first-indicium button, a second- indicium button and a third-indicium button, wherein deploying the third-indicium button displays one or more archived messages on the display surface, wherein deploying the second-indicium button displays one or more archived images on the display surface, and wherein deploying the third-indicium button alerts the remote caregiver (See Fig. 5, Home Page with icon button for Alerts, Messaging and expanded Alerts as Fig. 7 mentioned in P0052 and P0054.).
Therefore, it would have been obvious to one of ordinary skill in the patient portal arts before the effective filing date of the claimed invention to modify the display screen used in the method of Denholm, Kolls and Owens to have button displaying messages and deploying alerts as taught by Singer to allow easier communication between providers and emergency patients.  
Regarding claim 3, Singer teaches wherein deploying the first-indicium and second- indicium buttons simultaneously enables a setup mode (See Home Page with patient Profile icon button as a setup option in Fig. 5, Fig. 6. Also, see [P0077] The System will trigger an alert when trends or results would, under circumstances either set by the user or polled from third-party sources, require special attention. This alert can be set to notify the healthcare professional as well as the patient.).
Therefore, it would have been obvious to one of ordinary skill in the patient portal arts before the effective filing date of the claimed invention to modify the display screen used in the method of Denholm, Kolls and Owens to have buttons simultaneously enabling a setup mode as taught by Singer to allow user friendly features to assist a patient, when using a new device the patient is not familiar with.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Denholm (U.S. 7,263,669 B2) in view of in view of U.S. Kolls (U.S. 6,611,810 B1) in view of Owens (U.S. 2018/0081403 A1) in view of Singer (U.S. 2015/0234984 A1) further in view of Brown (U.S. 9,141,087 B2).
Regarding claim 4, Brown teaches , further comprising programming the interactive device to switch from a wake mode to a sleep mode after a predetermined time without deployment of any of the plurality of indicia buttons (See column 25, lines 18-38, where the screen deactivates after a predetermined time of inactivity.); and providing a motion sensor operatively associated with the interactive device, wherein motion sensed by the motion sensor switches the interactive device to the wake mode from the sleep mode (See wake-up function in column 8, lines 25-52.).
Therefore, it would have been obvious to one of ordinary skill in the performance monitoring arts before the effective filing date of the claimed invention to modify the display screen used in the method of Denholm, Kolls, Owens and Singer to deploy sleep mode from inactivity after a predetermined time as taught by Brown to conserve battery life of a device when the user is not participating in physical activities.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Denholm (U.S. 7,263,669 B2) in view of in view of U.S. Kolls (U.S. 6,611,810 B1) in view of Owens (U.S. 2018/0081403 A1) in view of Singer (U.S. 2015/0234984 A1) further in view of Baharav (U.S. 2004/0220829 A1).
Regarding claim 5, Baharav teaches wherein each archived message or image is displayed on a selective order, wherein the selective order is sequential in time (See Fig. 4, Fig. 6, where new messages are listed sequentially in order according to time mentioned in P0111.).
Therefore, it would have been obvious to one of ordinary skill in the telemedicine arts before the effective filing date of the claimed invention to modify the method of Denholm, Kolls, Owens and Singer to have archived message or image is displayed on a selective order, sequential in time as taught by Baharav to better manage communications between patients and providers especially when orders and follow-up treatment are necessary.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        06/08/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686